DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura (US 2011/0320093).
Kitamura discloses an operating device comprising: a base (50) configured to mount the operating device to a handlebar (20), and the base (50) defining a mounting axis (54); a first operating member (70) arranged to pivot about (interpreted as: near)  a pivot axis (A1-1) with respect to the base (50); a second operating member (71) arranged to pivot about (interpreted as: near) the pivot axis (A1-1) with respect to the base (50), the second operating member (71) being a separate member from the first operating member (70); and an electric operating unit (16) provided on the base (50) and configured to be activated in response to a pivotal movement of the first operating member (70), the first operating member (70) being arranged closer to the mounting axis (54) than the electric operating unit (16), the first operating member (70) and the second operating member (71) being independently operatable (see ¶36-37) by pivoting 
Re claim 2, the pivot axis (A1-1) obliquely extends (see Fig 4) with respect to the mounting axis (54).
Re claim 3, Kitamura discloses an operating device comprising: a base (50) configured to mount the operating device to a handlebar (20), and the base (50) defining a mounting axis (54); a first operating member (70) arranged to pivot about (near) a pivot axis (A1-1) with respect to the base (50) obliquely extending (see Fig 4) with respect to the mounting axis (54); a second operating member (71) arranged to pivot about (near) a pivot axis (A1-1) with respect to the base (50); and an electric operating unit (16) provided on the base (50) and configured to be activated in response to a pivotal movement of the first operating member (70), the first operating member (70) being arranged closer to the mounting axis (54) than the electric operating unit (16) the first operating member (70) and the second operating member (71) being independently operatable (see ¶36-37) by pivoting about (interpreted as: near) the pivot axis (A1- 1), and the mounting axis (54) and the pivot axis (A1-1) not lying in a single plane (see Fig 4).
Re claim 4, Kitamura discloses an operating device comprising: a base (50) configured to mount the operating device to a handlebar (20), and the base (50) defining a mounting axis (54); a first operating member (70) arranged to pivot about (near) a pivot axis (A1-1) with respect to the base (50), the first operating member (70) having a first user interface (unnumbered pad of 70, see Fig 4), the pivot axis (A1-1) being arranged between the first user interface (unnumbered pad of 70, see Fig 4) and 
Re claim 5, the second operating member (71) has a second user interface (unnumbered pad of 71, see Fig 4), and the pivot axis (A1-1) is arranged between the second user interface (unnumbered pad of 71, see Fig 4) and the mounting axis (54) as seen in the pivot axis direction (see Fig 4).
Re claim 6, an electric operating unit (16) configured to be activated in response to a pivotal movement of the first operating member (70), the first operating member (70) being arranged closer to the mounting axis (54) than the electric operating unit (16).
Re claim 7, the electric operating unit (16) configured to be activated in response to a pivotal movement of the second operating member (71), and the second operating member (71) is arranged closer to the mounting axis (54) than the electric operating unit (16).
Re claim 8, the first operating member (70) has a first user interface (unnumbered pad of 70, see Fig 4) facing an operating orientation (see Fig 4) with respect to the pivot axis (A1-1), and the second operating member (71) has a second user interface (unnumbered pad of 71, see Fig 4) facing the operating orientation (see Fig 4) with respect to the pivot axis (A1-1).
Re claim 9, the first operating member (70) has a first user interface (unnumbered pad of 70, see Fig 4), and the second operating member (71) has a second user interface (unnumbered pad of 71, see Fig 4) at least partly offset (see Fig 4) from the first user interface (unnumbered pad of 70, see Fig 4) as seen in a pivot axis direction (see Fig 4) parallel to the pivot axis (A1-1).
Re claim 10, the first operating member (70) has a first user interface (unnumbered pad of 70, see Fig 4), the second operating member (71) has a second user interface (unnumbered pad of 71, see Fig 4) at least partly overlapping the first user interface (unnumbered pad of 70, see Fig 4) as seen in a pivotal movement direction (see Fig 4) of the first operating member (70) and the second operating member (71) about the pivot axis (A1-1). 
Re claim 11, the pivot axis (A1-1) with respect to the base (50) is determined by: a first imaginary line that lies in an imaginary plane parallel to the mounting axis and that defines a first angle between the mounting axis and the first imaginary line as seen in a direction perpendicular to the imaginary plane containing the first imaginary line; and the first imaginary line being rotated to a rotational angle about a second imaginary line that is lies perpendicular to the first imaginary line in the imaginary plane such that the first imaginary line is set as the pivot axis (The method of determining the pivot axis is not germane to the patentability of the device itself, see MPEP 2113).
Re claim 12, the first angle is in a range from 5 degrees to 85 degrees, and the rotational angle is in a range from plus 50 degrees to minus 50 degrees from the imaginary plane (The method of determining the pivot axis is not germane to the patentability of the device itself, see MPEP 2113).
Re claim 18, the electric operating unit (16) includes a first electric switch (72) activated and generating electricity upon activation in response to a pivotal movement of the first operating member (70).
Re claim 19, the electric operating unit (16) includes a second electric switch (74) activated and generating electricity upon activation in response to a pivotal movement the second operating member (71).
Re claim 20, the electric operating unit (16) includes a wireless communicator (82).
Claim(s) 1, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miki et al (CN 104512522). 
Miki et al disclose an operating device comprising: a base (24) configured to mount the operating device to a handlebar (H), and the base (24) defining a mounting axis (X); a first operating member (28) arranged to pivot about (interpreted as: near)  a pivot axis (A1) with respect to the base (24); a second operating member (30) arranged to pivot about (interpreted as: near) the pivot axis (A1) with respect to the base (24), the second operating member (30) being a separate member from the first operating member (28); and an electric operating unit (power controller of 12) provided on the base (24) and configured to be activated in response to a pivotal movement of the first operating member (28), the first operating member (28) being arranged closer to the mounting axis (X) than the electric operating unit (see Fig 10), the first operating member (28) and the second operating member (30) being independently operable (see Fig 10) by pivoting about (interpreted as: near) the pivot axis (A1), and the mounting axis (X) and the pivot axis (A1) not lying in a single plane (see Fig 10).
Re claim 21, a handlebar clamp (16); and an additional operating device (14) attached to the handlebar clamp (16) at a first position (20), the base (24) being attached to the handlebar clamp (16) at a second position (22) different from the first position (20), the first position (20) being offset from second position (22) in a direction of rotating about the mounting axis (X).
Re claim 22, the additional operating device (14) is a brake operating device having a brake lever (14b), the brake lever (14b) being arranged spaced apart from the first operating member (28) and the second operating member (30) in the direction of rotating about the mounting axis (X).
Allowable Subject Matter
Claim 13-17 are allowed.
Response to Arguments
	Some further comments regarding the applicant’s remark are deemed appropriate.
	Applicant states that the Examiner agreed the term “about” would advance prosecution.  In the Interview Summary dated December 13, 2021 regarding replacing “about” with “around” it states “No agreement was reached.”
The limitation “about” is not sufficient to overcome the prior art of record.  The limitation “about” is being interpreted as “near”.  “Around” and “about” both are very similar and each is interpreted as near.
	It is also argued that The Kitamura reference fails to meet the limitations of the claims because “However, as now amended, the phrasing “pivot about the pivot axis” clearly means to pivot in such a way that the claimed pivot axis is the axis of rotation, ie., the axis around which (or “about which”) the first and second operating members pivot independently in order to operate.”  It is disagreed.  The limitation that was introduced in the amendment does not further define over the prior art of record.  The terms “around” and “about” are broad terms and they are interpreted “near”.  The amendment does not distinguish applicant’s invention over the prior art of record.  
	The amendment to claim 14 and therefore 15-17 have changed their dependency to be from claim allowable claim 13, therefore claims 13-17 are allowed.
Applicant’s remarks have been accorded due consideration, however, they are not deemed fully persuasive.
						Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656